DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.

Status of Action/Claims
Receipt of Remarks/Amendments filed on 10/05/2020 is acknowledged. Claims 1, 2, 4-8, 10-12, 14-16 and 18-24 are currently pending. Claims 1, 2, 4-7, 11-12, 14-16 and 18 have been amended. Claims 3, 9, 13 and 17 have been cancelled. Accordingly, claims 1, 2, 4-8, 10-12, 14-16 and 18-24 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The IDS filed on 2/4/2021 has been considered. See the attached PTO 1449 form.


Claim Objections
Claims 5 and 6 are objected to because of the following informalities:
The recitation “wherein biodegradable hydrogel bead” in claim 5, should recite “wherein the biodegradable hydrogel bead”.
The recitation “The biodegradable hydrogel of claim 1” in claim 6, should recite “The bait of claim 1” since independent claim 1 is directed to a bait in the preamble. 
Appropriate correction is required.


New Rejections Necessitated by the Amendments filed 8/17/2021
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-5, 7-8, 10-12, 14-15 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
The amended claims 1 and 7 recite “phagostimulant”, however the applicant did not point to where in the specification there is support for this limitation and the examiner also did not find any support in the instant specification for the limitation “phagostimulant” being included in the bait composition. Thus, the limitation “phagostimulant” in the amended claims is new matter. Claims 2, 4-5, 8, 10-12, 14-15 and 18-24 are included in the rejection as they depend on claim 1 and 7. Claims 6 and 16 recite the phagostimulant comprises sucrose and there is support for sucrose in the instant specification and thus claims 6 and 16 are not new matter and are not rejected under 112(a).
Claim 21 recites “the biodegradable hydrogel bead has a diameter of approximately 9 mm” and claim 22 recites “increasing an outer diameter of the alginate hydrogel beads by at least 50%”. The applicant did not point to where in the specification there is support for these limitations in the newly added claims 21 and 22. Figure 7 (Table 3) discloses the final diameter and the increase in the diameter after submerging in the solution. Experiment 4 in the instant specification is directed to the result in Table 3 and experiment 4 of the instant specification discloses that 1% Na-Alg solution, 0.5% CaCl2 solution and 5 minutes crosslinking time were chosen to produce alginate hydrogel beads. The beads were then conditioned in 100 ml of 25% sucrose solutions with varying concentrations of thiamethoxam (0.00001%, 0.00004%, 0.00007% and 0.0001%) for 24 h. (Para 0032). While there is support for the claimed diameter and the percentage of increase in the diameter of the hydrogel beads in figure 7 (Table 3) for the specific amounts disclosed in experiment 4 of instant specification, the scope encompassed in the instant claims is broader and the specification do not provide support for the broader scope of the claims. Claim 21 depends from claim 1 and claim 1 does not recite the specific concentrations of the components as disclosed in experiment 4 of the instant specification and thus the scope of claim 21 is much broader and results disclosed in Table 3 are only supported for those specific 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 18 and 21  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a liquid bait of a phagostimulant and an active ingredient encapsulated in the alginate hydrogel bead”. This recitation makes it unclear whether it is only the active ingredient that is encapsulated in the alginate hydrogel bead or whether it is both the phagostimulant and the active ingredient which are encapsulated. The claim needs to clearly recite whether it is both components that are encapsulated or whether only the active ingredient is encapsulated. If both components are to be encapsulated, an example of which would make the claim definite is “a liquid bait of a phagostimulant and an active ingredient wherein both the phagostimulant and the active ingredient are encapsulated in the alginate hydrogel bead”. 

Claims 1, 2, 4-6 and 21 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutsmann ( US 2012/0017491; January 26, 2012).
Gutsmann, throughout the reference, teaches a gel bait for controlling harmful insects, in particular crawling insects. It teaches the use of such baits, methods of preparing and methods for controlling harmful insects (Abstract). Furthermore, the bait can be used for controlling various crawling 
Gutsmann teaches the bait according to the invention is present in the form of a gel (Para 0066). Furthermore, the bait is preferably prepared in such a way that the gelling agent and water are mixed (Para 0068). Gutsmann further teaches the gel baits contain capsule which are comprised of polymeric matrix and other ingredients (Para 0051). According to the invention, sodium alginate is the preferred matrix forming crosslinkable polymer (Para 0056). Moreover, it teaches that sodium alginates are cross-linked by interaction with calcium ions (Para 0059). The reference teaches the composition comprises bait material and the bait material comprises at least one bait feedant and one or more phagostimulant (claim 8; Para 0045 and 0046). It discloses the spherical capsules are obtained by dripping an aqueous mixture containing phagostimulants and water-soluble crosslinkable polymer (i.e. sodium alginate), followed by crosslinking of the polymer (i.e. sodium alginate with calcium ions) (Para 0052). Further, Gutsmann teaches the gel bait containing one or more insecticidal active substance (Para 0014).
With respect to the instantly claimed limitation, wherein a liquid bait of a phagostimulant and an active ingredient is encapsulated in the alginate hydrogel bead, claims 1, 2 and 5 are directed to a product and the prior art teaches all of the components of the claimed product and thus the prior art reads on the product claims even though it does not expressly disclose that the phagostimulant and the active ingredient are encapsulated. Moreover, Gutsmann discloses that sodium alginates give highly viscous solutions with water and can be cross-linked by interaction with di or trivalent metal ions, such as Ca2+. In this way, constituents (e.g. active ingredient, phagostimulant, feedants), which are also present in the aqueous sodium alginate solution, are enclosed in the alginate matrix (Para 0014, 0051, 0059). This disclosure of Gutsmann suggests that active ingredient and phagostimulants would be encapsulated (i.e. enclosed) in the alginate matrix. 

With respect to the biodegradable hydrogels formed as spherical beads in the instant claims, Gutsmann teaches that by dripping solutions of these materials (i.e. sodium alginate and other ingredients contained within) into cation containing solutions, it is possible to prepare, in a simple manner, essentially spherical capsules (Para 0062). It further teaches that the gel bait product can be formulated in any shape desired (Para 0067) and that the spherical capsules are largely round (Para 0057). Since the reference teaches that the gel bait can be formulated into any shape and that the capsules formed are spherical and largely round reads on the instant claim because spherical beads are interpreted as spherically round. 
With respect to the non-toxic alginate hydrogel bead limitation recited in claim 1, the prior art teaches the same components recited in the instant claim and thus the alginate hydrogel bead would be non-toxic because a chemical composition and its properties are inseparable. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 6-8, 10-11, 14-16, 18-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann ( US 2012/0017491; January 26, 2012) as applied to claims 1, 2 and 5 above, and further in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014).
The teachings of Gutsmann have been set forth above.

With respect to claim 19, Gutsmann teaches the crosslinkable polymer (i.e. sodium alginate) solution, referred to as dripping solution, is pumped from a feed vessel into a drip head (i.e. shower head). The nozzle, and thus the fluid stream, are oscillated by a vibrating unit. This causes the fluid stream to disintegrate into individual drop of equal size. The drops generated fall into an aqueous cation-containing solution referred to as hardening bath (Para 0063). This method of collecting drops of alginate solution reads entirely on the instant claim. 
With respect to claim 23, wherein alginate hydrogel beads are non-toxic and the phagostimulant and the active ingredient encapsulate in the alginate hydrogel beads is a toxic liquid bait, the prior art teaches the same components recited in the instant claim and thus the alginate hydrogel bead would be non-toxic because a chemical composition and its properties are inseparable. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. See MPEP 2112.01.

Gutsmann does not teach the method of preparing the alginate hydrogel beads first and subsequently submerging the alginate hydrogel beads into a solution of a phagostimulant and an active ingredient, which comprises a 25% sucrose solution with an amount of the active ingredient. However, these deficiencies are cured by Buczkowski.
Buczkowski teaches polyacrylamide hydrogels for delivering liquid baits to pest ants and using polyacrylamide polymer instead of the natural alginate polymer (e.g. the sodium alginate polymer) used in the instantly claimed invention. It teaches that polyacrylamide crystals are saturated (submerged) in 25% sucrose solution containing the active ingredient thiamethoxam (Abstract). The reference teaches that the crystals are a cross-linked polyacrylamide copolymer gel and that the crystals are used to absorb liquid insecticide baits for use in urban, agricultural and wildland application (Page 749, Left Column, Para 2). As such, the reference teaches that polyacrylamide are cross-linked and form crystals before being saturated (submerged) in the active ingredient and the 25% sucrose solution.    
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gutsmann to incorporate the teachings of Buczkowski and form alginate hydrogel beads by ionotropically cross-linking sodium alginate with calcium ions first and then submerge or saturate the hydrogel beads (sodium alginate cross-linked with calcium ions) in sucrose solution with an active ingredient and 25% sucrose solution. As discussed supra, Gutsmann discloses mixing the active ingredient, phagostimulant and feedant such as sucrose with water-soluble crosslinkable polymer (i.e. sodium alginate) first, followed by crosslinking of the polymer (i.e. sodium alginate with calcium ions) which form the beads and Buczkowski teaches that it was known in the art to form the crystals (i.e. beads) first and then submerge or saturate the hydrogel crystals in sucrose 
With respect to the claimed limitations wherein the bait comprises thiamethoxam and sucrose, as discussed above, Gutsmann teaches the gel bait comprising phagostimulants, feedants such as sucrose (Para 0045 and 0046) and insecticidal substance such as thiamethoxam (Para 0016 and 0020). While Gutsmann also discloses other phagostimulants, feedants and active agents, it teaches that the bait comprises one or more of phagostimulants, feedants and active agents and it would have been obvious to one of ordinary skill in the art to try and substitute the listed phagostimulant, feedants and active agents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With respect to the instantly claimed limitation, wherein the phagostimulant and an active ingredient is encapsulated in the alginate hydrogel bead, Gutsmann discloses that sodium alginates give highly viscous solutions with water and can be cross-linked by interaction with di or trivalent metal ions, 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 5, 6-8, 12, 10-11, 14-16, 18-19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann (US 2012/0017491; January 26, 2012) in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014) as applied to claims 1, 2, 4, 5, 6-8, 10-11, 14-16, 18-19 and 23-24 above, and further in view of Harris (EP 0254257; January 27, 1988).    
Gutsmann teaches the amount of crosslinkable polymer (i.e. sodium alginate) is preferably 0.5% to 2%, which almost entirely overlaps with the instant claimed concentration of sodium alginate (para 0053 and 0056). Furthermore, it teaches that the crosslinkable polymer (i.e. sodium alginate) in dripping solution are cross-linked with cation containing solution (i.e. calcium ion) referred to as hardening bath and the capsules formed are washed with demineralized (i.e. deionized) water (para 0063). 

Harris teaches an insecticidal bait composition for controlling insects, especially ants, and comprises an insecticide, sweetener, an aqueous carrier and additional materials (Page 2, line 1-3). It further teaches the gel-like bait composition is prepared by adding a gallant such as sodium alginate (Page 5, line 26-27). The sodium alginate solution is exposed, by dipping, to a solution of calcium chloride (10-20%) and allowed to stand for 5 to 35 minutes (Page 5, line 28-30).    
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gutsmann to incorporate the teachings of Harris and specify the sodium alginate and calcium chloride concentrations as in the instant claim during routine experimentation to identify and optimize the most desirable method. Moreover, it would have been obvious to one of ordinary skill in the art to recognize that the calcium chloride would be a solution made up in deionized water as per usual laboratory standards, such that the crosslinking of the sodium alginate and the calcium ions to form hydrogel beads occur in deionized water, which can be trivially left to sit for between 5 minutes to 30 minutes to achieve whichever level of crosslinking and water uptake desired.  
A person of ordinary skill in the art would have reasonable expectation of success of achieving such modifications since Gutsmann, Harris and Buczkowski all have demonstrated it is routine and known in the art to make a gel-like insecticidal bait with various elements/ingredients (including alginates, crosslinkers, sugars such as sucrose) in concentrations and with methods that optimize the desired results of the bait.         
Claims 1, 2, 4, 5, 6-8, 10-11, 14-16, 18-19, 20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann (US 2012/0017491; January 26, 2012) in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014) as applied to claims 1, 2, 4, 5, 6-8, 10-11, 14-16, 18-19 and 23-24 above, and further in view of Choe ( US 2015/0223441; August 13, 2015).
Regarding claim 20, Gutsmann teaches the baits according to the invention can be used for controlling various crawling insects by placing them at locations where harmful insects live or which they pass (Para 0073). Gutsmann does not specifically state applying hydrogel baits in urban residential houses. However, this deficiency is cured by Choe.
Choe teaches a pheromone assisted insecticide bait that is targeted towards urban pest ant species (Para 0002). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to recognize that the insecticide would be applied wherever there are undesired ants, such as in urban residential houses and incorporate the teachings of Choe and apply the insecticide gel bait in such infested urban residential houses.  
A person of ordinary skill in the art would have reasonable expectation of success of achieving such modifications since Gutsmann and the other references have demonstrated it is routine and known in the art to make a gel-like insecticidal bait with various elements/ingredients and apply or use such baits in places where pest ants or insects are not desired.

Claims 1, 2, 4, 5, 6-8, 10-11, 14-16, 18-19, 21, 22 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann (US 2012/0017491; January 26, 2012) in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014) as applied to claims 1, 2, 4, 5, 6-8, 10-11, 14-16, 18-19 and 23-24 above, and further in view of Quong (WO 01/30144 A1; May 3, 2001).  
The teachings of Gutsmann have been set forth above.

Quong throughout the reference teaches microbead having a matrix core comprising a hydrophilic matrix and droplets of active material entrained therein, and a secondary layer adjacent to the outer surface of the matrix core (Abstract). It teaches the matrix forming material of the hydrophilic matrix core can be made from natural occurring polysaccharides such as alginates and the most preferred is sodium alginate (Page 7, lines 10-26). It teaches that calcium ions are used to crosslink with sodium alginates (Page 21, line 11-12). Quong teaches that swell rates affect the release profile of the active contained within and this can provide extended release profiles of the active to a desired environment (Page 25, lines 24-29). It discloses that the term “swell” is descriptive of the size enlargement of the microbead (Page 5, line 3-11). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gutsmann to incorporate the teachings of Quong and adjust the swell rate and diameter of the bait capsule taught by Gutsmann based on the teaching of Quong. One would have been motivated to do so because Quong teaches that swell rates affect the release profile of the active contained within and this can provide extended release profiles of the active to a desired environment and thus it would have been obvious to one skilled in the art to adjust the diameter and swell rate based on the release profile of the active desired. Further, it has been held by the courts that generally, absent a criticality, the size does not hold any patentable weight. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 8/17/2021 with respect to the 102 rejection have been fully considered but they are not persuasive.
	Applicant argued that Gutsmann does not disclose or suggest a biodegradable hydrogel bead including a non-toxic alginate hydrogel bead formed form a natural polymer of alginate cross-linked with calcium ions, and a liquid bait of a phagostimulant and an active ingredient encapsulated in the alginate hydrogel bead as recited in claim 1. It was argued that, on the contrary, Gutsmann relates to a gel bait or solidified material, rather than a biodegradable hydrogel bead include a non-toxic alginate hydrogel bead a liquid bait encapsulated in the alginate hydrogel bead as recited.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses See MPEP 2112.01. The teachings of Gutsmann read on all of the claimed limitations of claim 1 and thus applications argument that Gutsmann relates to a gel bait or solidified material, rather than a biodegradable hydrogel bead include a non-toxic alginate hydrogel bead a liquid bait encapsulated in the alginate hydrogel bead as recited are not persuasive.

Applicant's arguments filed 8/17/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.  
Applicant argued that Gutsmann not only fails to teach or suggest forming alginate hydrogel beads by ionotropically cross-linking sodium alginate with calcium ions, submerging the alginate hydrogel beads into a solution of a phagostimulant and an active ingredient, and submerging the alginate hydrogel beads into a solution of a phagostimulant and an active ingredient, but further teaches away from this feature. It was argued that Gutsmann expressly discloses a mixture that is solidified into a gel, rather than encapsulating the phagostimulant and the active ingredient in the alginate hydrogel beads, and wherein the alginate hydrogel beads swell in the solution of the phagostimulant and the active ingredient.
In response, firstly, Gutsmann does teach that sodium alginates are cross-linked by interaction with calcium ions and that crosslinkable polymer is preferably an ionotropically crosslinkable polymer such as sodium alginate (para 0056 and 0059). Gutsmann does not teach forming alginate hydrogel beads by ionotropically cross-linking sodium alginate with calcium ions first and then submerge the hydrogel beads (sodium alginate cross-linked with calcium ions) in sucrose solution with an active ingredient. However, as discussed supra, this deficiency is cured by Buczkowski which teaches that it was known in the art to form the crystals (i.e. beads) first and then submerge or saturate the hydrogel crystals in sucrose solution with an active ingredient. Thus, it would have been obvious to one skilled in the art to substitute the method step taught by Gutsmann with the method step taught by Buczkowski 
	Applicant further argued that Buczkowski specifically relates to polyacrylamide hydrogels, which are not biodegradable, rather than forming alginate beads, which are biodegradable by ionotropically cross-linking sodium alginate with calcium ions. 
	In response, it is argued that Gutsmann already teaches ionotropically cross-linking sodium alginate with calcium ions which are biodegradable. Buczkowski is relied upon because it teaches that 
	Applicant further argued that Harris and Choe do not remedy the deficiencies of Gutsmann and Buczkowski.
	In response, applicants argument regarding Gutsmann and Buczkowski have been discussed above and thus the argument regarding Harris and Choe are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616